Title: From Richard Ridgway to James Madison, 2 May 1807
From: Ridgway, Richard
To: Madison, James,Dearborn, Henry



Respected Friends
Frederick County 5th. Moth. 2nd. 1807

Whereas our Friend and acquaintance Richard Carter Junr. having a prospect of making application for the Registers office in the new Land office to be opened for the sale of the lands lying west of the Tuscaraway and between the United states Militirry tract and the Connecticut reserve, and calling on us for our approbation, These are to certyfy that to the best of our knowledg Richard Carter Junr. is an honest attentive man to business and suppoarts a good moral Character in the western Country where he resides.

Richd. Ridgway
Jonathan Wright
David Lupton

